THE COURT.
This case is in all essentials identical to the case of San Pedro etc. Railway Co. v. Hamilton, (No. 2539), 161 Cal. 610, [119 Pac. 1073]. The plaintiff is the same in both cases, the leasehold estate of the plaintiff is the same, and- covers the same land. The defendant’s right of possession is the same as that asserted by the Hamiltons, and finally, all of the legal questions involved and discussed are identical with those in the above mentioned case.
The judgment and order appealed from are, therefore, affirmed.